          Case 2:19-cv-01382-SGC Document 16 Filed 03/25/21 Page 1 of 12                              FILED
                                                                                             2021 Mar-25 AM 11:09
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

    CHAD WOOD,                                   )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )    Case No. 2:19-cv-01382-SGC
                                                 )
    SOCIAL SECURITY                              )
    ADMINISTRATION, Commissioner,                )
                                                 )
         Defendant.                              )

                              MEMORANDUM OPINION1

         The plaintiff, Chad Wood, appeals from the decision of the Commissioner of

the Social Security Administration (the “Commissioner”) denying his application

for Disability Insurance Benefits (“DIB”). Wood timely pursued and exhausted his

administrative remedies, and the Commissioner’s decision is ripe for review

pursuant to 42 U.S.C §§ 405(g) and 1383(c)(3). For the reasons discussed below,

the Commissioner’s decision is due to be affirmed.

I. Procedural History

         Wood completed the tenth grade and previously has been employed as a

screen printer, food assembler, and fish cleaner. (Tr. at 25, 39). In his application

for DIB, Wood alleged he became disabled on May 1, 2016, as a result of a variety


1
 The parties have consented to the exercise of full dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 9).
       Case 2:19-cv-01382-SGC Document 16 Filed 03/25/21 Page 2 of 12




of physical and mental impairments. (Id. at 151, 174). After his claim was denied,

Wood requested a hearing before an administrative law judge (“ALJ”). (Id. at 17).

Following a hearing, the ALJ denied Wood’s claim. (Id. at 14-31). Wood was 51

years old when the ALJ issued his decision. (Id. at 25). After the Appeals Council

denied review of the ALJ’s decision (id. at 1-6), that decision became the final

decision of the Commissioner, see Frye v. Massanari, 209 F. Supp. 2d 1246, 1251

(N.D. Ala. 2001) (citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)).

Thereafter, Wood commenced this action. (Doc. 1).

II. Statutory and Regulatory Framework

      To establish eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A); see also 20 C.F.R. §

404.1505(a). Furthermore, a claimant must show he was disabled between his

alleged initial onset date and his date last insured. Mason v. Comm’r of Soc. Sec.,

430 F. App’x 830, 831 (11th Cir. 2011) (citing Moore v. Barnhart, 405 F.3d 1209,

1211 (11th Cir. 2005); Demandre v. Califano, 591 F.2d 1088, 1090 (5th Cir. 1979)).

The Social Security Administration (“SSA”) employs a five-step sequential analysis

to determine an individual’s eligibility for disability benefits.        20 C.F.R. §


                                          2
        Case 2:19-cv-01382-SGC Document 16 Filed 03/25/21 Page 3 of 12




404.1520(a)(4).

       First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. at § 404.1520(a)(4)(i). If the claimant is engaged

in substantial gainful activity, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(i) and (b). At the first step, the ALJ determined

Wood meets the SSA’s insured status requirements through December 31, 2021, and

had not engaged in substantial gainful activity since May 1, 2016, the alleged onset

date of his disability. (Tr. at 19).

       If the claimant is not engaged in substantial gainful activity, the

Commissioner must next determine whether the claimant suffers from a severe

physical or mental impairment or combination of impairments that has lasted or is

expected to last for a continuous period of at least twelve months. 20 C.F.R. §

404.1520(a)(4)(ii).    If the claimant does not have a severe impairment or

combination of impairments, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(ii) and (c). At the second step, the ALJ determined

Wood has the following severe impairments: diabetes mellitus with peripheral

neuropathy, dysthymic disorder, depressive disorder, and anxiety disorder. (Tr. at

20).

       If the claimant has a severe impairment or combination of impairments, the

Commissioner must then determine whether the impairment or combination of


                                          3
        Case 2:19-cv-01382-SGC Document 16 Filed 03/25/21 Page 4 of 12




impairments meets or equals one of the “Listings” found in 20 C.F.R. Part 404,

Subpart P, Appendix 1.           20 C.F.R. § 404.1520(a)(4)(iii).           If the claimant’s

impairment or combination of impairments meets or equals one of the Listings, the

Commissioner will find the claimant is disabled. Id. at § 404.1520(a)(4)(iii) and (d).

At the third step, the ALJ determined Wood does not have an impairment or

combination of impairments that meets or medically equals the severity of one of

the Listings. (Tr. at 20-23).

       If the claimant’s impairment or combination of impairments does not meet or

equal one of the Listings, the Commissioner must determine the claimant’s residual

functional capacity (“RFC”) before proceeding to the fourth step. 20 C.F.R. §

404.1520(e). At the fourth step, the Commissioner will compare an assessment of

the claimant’s RFC with the physical and mental demands of the claimant’s past

relevant work. Id. at § 404.1520(a)(4)(iv) and (e). If the claimant is capable of

performing his past relevant work, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(iv).

       Before proceeding to the fourth step, the ALJ determined Wood has the RFC

to perform a limited range of light work. (Tr. at 23-25).2 At the fourth step, the ALJ




2
  Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds” and may require “a good deal of walking or standing . . . or
. . . involve[] sitting most of the time with some pushing and pulling of arm or leg controls.” 20
C.F.R. § 404.1567(b).
                                                4
       Case 2:19-cv-01382-SGC Document 16 Filed 03/25/21 Page 5 of 12




determined Wood is not able to perform his past relevant work. (Id. at 25).

      If the claimant is unable to perform his past relevant work, the Commissioner

must finally determine whether the claimant is capable of performing other work

that exists in substantial numbers in the national economy in light of the claimant’s

RFC, age, education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v) and

(g)(1). If the claimant is capable of performing other work, the Commissioner will

find the claimant is not disabled. Id. at § 404.1520(a)(4)(v) and (g)(1). If the

claimant is not capable of performing other work, the Commissioner will find the

claimant is disabled. Id. at § 404.1520(a)(4)(v) and (g)(1).

      At the fifth step, considering Wood’s age, education, work experience, and

RFC, the ALJ determined there are jobs existing in significant numbers in the

national economy, such as those of small product assembler, bench assembler, and

assembler of hardware/cutlery, that Wood can perform. (Tr. at 26-27). Therefore,

the ALJ concluded Wood is not disabled. (Id. at 27).

III. Standard of Review

      Review of the Commissioner’s decision is limited to a determination of

whether that decision is supported by substantial evidence and whether the

Commissioner applied correct legal standards. Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004).           A district court must review the

Commissioner’s findings of fact with deference and may not reconsider the facts,


                                          5
       Case 2:19-cv-01382-SGC Document 16 Filed 03/25/21 Page 6 of 12




reevaluate the evidence, or substitute its judgment for that of the Commissioner.

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007); Dyer

v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Rather, a district court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983) (internal citations omitted).   Substantial evidence is “such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. It is “more than a scintilla, but less than a preponderance.” Id. A

district court must uphold factual findings supported by substantial evidence, even

if the preponderance of the evidence is against those findings. Miles v. Chater, 84

F.3d 1397, 1400 (11th Cir. 1996) (citing Martin v. Sullivan, 894 F.2d 1520, 1529

(11th Cir. 1990)).

      A district court reviews the Commissioner’s legal conclusions de novo. Davis

v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s] failure to

apply the correct law or to provide the reviewing court with sufficient reasoning for

determining that the proper legal analysis has been conducted mandates reversal.”

Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

IV. Discussion

      On appeal, Wood argues the ALJ erred by discrediting his testimony

regarding his subjective symptoms. (Doc. 14).


                                         6
        Case 2:19-cv-01382-SGC Document 16 Filed 03/25/21 Page 7 of 12




      A claimant may establish disability through testimony of pain or other

subjective symptoms. Brown v. Sullivan, 921 F.2d 1233, 1236 (11th Cir. 1991). To

do so, he must satisfy the three-part “pain standard” by showing (1) evidence of an

underlying medical condition and either (2) objective medical evidence that

confirms the severity of the alleged pain or other subjective symptoms arising from

that condition or (3) that the objectively determined medical condition is of such a

severity that it can reasonably be expected to give rise to the alleged pain or other

subjective symptoms. Id.; see also Taylor v. Acting Comm’r of Soc. Sec. Admin.,

2019 WL 581548, at *2 (11th Cir. 2019) (citing Dyer, 395 F.3d at 1210); 20 C.F.R.

§ 404.1529; SSR 16-3p. A claimant’s subjective testimony supported by medical

evidence that satisfies the pain standard is sufficient to support a finding of disability.

Brown, 921 F.2d at 1236 (citing Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir.

1987); MacGregor v. Bowen, 786 F.2d 1050, 1054 (11th Cir. 1986); Landry v.

Heckler, 782 F.2d 1551, 1552 (11th Cir. 1986)).

       An ALJ may discredit a claimant’s testimony regarding his subjective

symptoms provided he or she clearly articulates explicit and adequate reasons for

doing so. Brown, 921 F.2d at 1236; Taylor, 2019 WL 581548, at *2 (citing Dyer,

395 F.3d at 1210). In evaluating a claimant’s testimony regarding the intensity,

persistence, and limiting effects of his symptoms, an ALJ considers all available

evidence. 20 C.F.R. § 404.1529(c); SSR 16-3p.
                                            7
       Case 2:19-cv-01382-SGC Document 16 Filed 03/25/21 Page 8 of 12




      Wood testified he is unable to work because his diabetes causes peripheral

neuropathy in his feet, which manifests as “hot spots” and constant tingling that is

aggravated by standing, walking, and heat, and because his anxiety and depression

prevent him from dealing with work-related stress and tolerating social interaction.

(Tr. at 24, 45, 47-48, 52-54). He further testified his diabetes and peripheral

neuropathy have gotten progressively worse. (Id. at 45). The ALJ determined that

while Wood’s medically determinable impairments reasonably could be expected to

cause some of his subjective symptoms, Wood’s statements concerning the intensity,

persistence, and limiting effects of those symptoms were not entirely consistent with

the evidence of record. (Id. at 24).

      The ALJ articulated multiple reasons for discrediting Wood’s testimony,

including that (1) Wood’s testimony of debilitating physical symptoms associated

with diabetes and peripheral neuropathy was not consistent with the medical

evidence of record, (2) the record did not include any treatment notes recommending

work-related restrictions for Wood, and (3) the opinions of Dr. William B.

Beidleman, a consultative psychologist who performed a comprehensive

psychological evaluation of Wood in August 2016, and Dr. Robert Estock, a state

agency psychiatrist who reviewed Wood’s claim, do not support the existence of

debilitating limitations resulting from Wood’s mental impairments. Together, these

were appropriate reasons to discredit Wood’s subjective symptoms testimony. See


                                         8
       Case 2:19-cv-01382-SGC Document 16 Filed 03/25/21 Page 9 of 12




20 C.F.R. § 404.1529(c)(2) and (3); SSR 16-3p; Duval v. Comm’r of Soc. Sec., 628

F. App’x 703, 711-12 (11th Cir. 2015) (holding ALJ properly discredited claimant’s

subjective sypmtoms testimony where that testimony was inconsistent with

objective medical evidence); Couch v. Astrue, 267 F. App’x 853, 855 (11th Cir.

2008) (holding ALJ properly rejected treating physician’s opinion that claimant’s

mental impairment rendered her disabled where physician’s treatment notes did not

suggest or impose any restrictions on claimant’s activities or otherwise indicate

claimant was precluded from working due to her mental impairment); Charpentier

v. Comm’r of Soc. Sec., 2016 WL 4523903, at *14-15 (M.D. Fla. Aug. 30, 2016)

(holding ALJ properly discredited claimant’s subject symptoms testimony where

that testimony was inconsistent with findings of consultative examiner).

      Moreover, each reason is supported by substantial evidence. Dr. J. Rodolfo

Vargas, an endocrinologist, treated Wood’s diabetes during the relevant period. In

June 2016, shortly after Wood’s alleged onset date of disability, Dr. Vargas noted

Wood’s diabetes was under “good control.” (Tr. at 316). While he did note Wood’s

diabetes was “out of control” in late 2017 and early 2018, by the end of July 2018,

it was again under “fairly good control.” (Id. at 353, 357, 363). Additionally,

systems reviews and physical examinations of Wood performed by Dr. Vargas

between June 2016 and July 2018 were largely unremarkable. (Id. at 316-17, 341-




                                         9
        Case 2:19-cv-01382-SGC Document 16 Filed 03/25/21 Page 10 of 12




42, 347, 353, 357, 363).3 Neither Dr. Vargas’ treatment records, nor records of

mental health treatment Wood received during the relevant period, document any

work-related or other restrictions recommended for Wood. (Id. at 316-17, 341-42,

347, 353, 357, 363, 351, 359-61).

       Neither Dr. Beidleman nor Dr. Estock found Wood’s mental impairments to

cause debilitating limitations. (Id. at 68-73, 333-35). 4 The ALJ gave significant

weight to the opinions of Dr. Beidleman and Dr. Estock and accounted for the less-

than-debilitating limitations each endorsed in formulating Wood’s RFC. (Id. at 23,

25). More specifically, the ALJ determined Wood can understand, remember, and

carry out only simple instructions and tasks for two-hour blocks of time; Wood can

have only occasional work-related interaction with the public, co-workers, and

supervisors; and that workplace changes should be infrequent and gradually

introduced. (Id. at 23). 5


3
  The undersigned also notes that while Wood did complain of burning and swelling in his feet in
June 2016 (Tr. at 316), Dr. Vargas’ subsequent treatment notes do not document additional
complaints of symptoms associated with peripheral neuropathy. Dyer, 395 F.3d at 1211 (holding
ALJ properly discredited claimant’s testimony of disabling neck pain where claimant “often went
for months or years between complaining of this pain to his physicians”).
4
  Dr. Beidleman concluded Wood “appears to be able to function independently at a fair level” and
“should be able to understand and remember simple instructions” but “is likely to have difficulty
responding appropriately to fellow employees and supervisors” and to have “problems coping with
significant work pressures.” (Tr. at 335). Dr. Estock concluded Wood has no more than moderate
limitations in various areas of mental functioning. (Id. at 71-72).
5
  The undersigned also notes Dr. Beidleman found it “important to note [] Wood emphasize[d]
diabetes and physical problems as being primary work barriers.” (Tr. at 335). This statement
made by Wood to Dr. Beidleman undermines Wood’s testimony his mental impairments cause
debilitating limitations. See Flowers v. Comm’r of Soc. Sec., 441 F. App’x 735, 743 (11th Cir.
2011) (holding ALJ properly discredited claimant’s subjective symptoms testimony where that
                                               10
        Case 2:19-cv-01382-SGC Document 16 Filed 03/25/21 Page 11 of 12




       Wood spends much of his brief citing evidence he claims supports his

allegations of disabling subjective symptoms and claims the ALJ impermissibly

cherry-picked evidence to support his own conclusion. (Doc. 10 at 7-12). However,

as stated, the relevant question is not whether evidence support Wood’s argument

but whether substantial evidence supports the AJL’s determination. See Moore, 405

F.3d at 1213 (discussing “narrowly circumscribed” nature of appellate review);

Henry v. Comm’r of Soc. Sec., 802 F.3d 1264, 1268 (11th Cir. 2015) (“[W]e review

the ALJ’s decision for substantial evidence, but neither make credibility

determinations of our own nor re-weigh the evidence.”). Because the ALJ clearly

articulated explicit and adequate reasons for discrediting Wood’s testimony

regarding his subjective symptoms and those reasons are supported by substantial

evidence, the ALJ did not commit error. 6



testimony was inconsistent with her own report to consulting psychologist that she performed
various household chores and regularly attended church and socialized).
6
  Within his argument regarding the ALJ’s decision to discredit his testimony, Wood claims the
ALJ should have applied Grid Rule 201.10. (Doc. 14 at 10). The “Grids,” also known as the
Medical-Vocational Guidelines, are found at 20 C.F.R. Part 404, Subpart P, App. 2. An ALJ may
use them to determine at the fifth step whether other work exists in substantial numbers in the
national economy that a claimant is capable of performing. Phillips v. Barnhart, 357 F.3d 1232,
1239 (11th Cir. 2004).

       The [G]rids provide for adjudicators to consider factors such as age, confinement
       to sedentary or light work, inability to speak English, educational deficiencies, and
       lack of job experience. Each of these factors can independently limit the number
       of jobs realistically available to an individual. Combinations of these factors yield
       a statutorily-required finding of “Disabled” or “Not Disabled.”

Id. at 1240. Grid Rule 201.10 directs a finding of disability for a claimant who meets certain age,
education, and previous work experience requirements and is limited to sedentary work. 20 C.F.R.
                                               11
        Case 2:19-cv-01382-SGC Document 16 Filed 03/25/21 Page 12 of 12




V. Conclusion

       Having reviewed the administrative record and considered all the arguments

presented by the parties, the undersigned finds the Commissioner’s decision is due

to be AFFIRMED. A separate order will be entered.

       DONE this 25th day of March, 2021.



                                                     ______________________________
                                                     STACI G. CORNELIUS
                                                     U.S. MAGISTRATE JUDGE




Part 404, Subpart P, App. 2, § 201.10. The ALJ determined Wood has the RFC to perform a
limited range of light work. (Tr. at 23). That determination is supported by substantial evidence,
including the evidence discussed above. Therefore, Grid Rule 201.10 does not apply to Wood.
                                               12
